DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving device” in claim 1; “a fixed structure” in claim 1; “a supporting structure” in claim 1; “a supporting portion” in claim 2; “a matching portion” in claim 2; “a supporting piece” in claims 8, 15, and 16; “a damping piece” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6, 8-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation "the cambered surface of the projection."  There is insufficient antecedent basis for this limitation in the claims.
Claims 4 and 13 recite limitations in an alternative manner using the word “or,” and it is unclear if the last clause of the claim “the cambered surface of the projection . . . with the inner cambered surface of the groove” is required by both of the alternative clauses preceding it, or if it is only required by the clause reciting “the supporting portion is a groove . . . with the supporting portion.”
Claim 6 recites the limitations "the outer spherical surface” and “the inner spherical surface."  There is insufficient antecedent basis for these limitations in the claim.
Claims 8, 15, and 16 recite the limitation "the fixed plate."  There is insufficient antecedent basis for this limitation in the claims.

Claim 10 recites the limitation "the mounting plate."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the spherical surface for the fixed structure."  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the supporting plate."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 5,946,947).
Regarding claims 1-4, 13, Lee discloses a washing machine, comprising a casing (Figure 5: 2), a washing drum assembly arranged inside the casing (3, 4), a driving device arranged under the washing drum assembly (8), a fixed structure fixedly connected with the washing drum assembly and/or the driving device (13c), and a supporting structure arranged at a bottom of the casing (15c), wherein: the fixed structure is supported on the supporting structure and configured to support the washing drum assembly and the driving device inside the casing, and the fixed structure and the supporting structure cooperate with each other to enable the supporting structure to provide supporting forces in multiple directions for the fixed structure (Figures 5-7; col. 6, line 35 through col. 7, line 15); wherein: the supporting structure is provided with a supporting portion for supporting the fixed structure (upper portion of 15c), the fixed structure is provided with a matching portion which is in match with the supporting portion (lower portion of 13c), and the supporting portion and the matching portion are both provided with multiple side faces facing different directions, and when a center of gravity of the washing drum assembly shifts, the supporting portion and the matching portion cooperate with each other to provide supporting forces vertical to each of the side faces for the fixed structure (note the curved shape of 13c and 15c; and note the vertical direction of gravity); wherein: the supporting portion (15c) and the matching portion (13c) are both provided with a cambered surface (note curved surfaces 13c, 15c, 14c’), the cambered surface of the supporting portion and the cambered surface of the matching portion cooperate with each other (Figures 5-7), and when the center of gravity of the washing drum assembly shifts, the supporting portion 
Regarding claims 5-9, 15, and 16, Lee further discloses the supporting structure is provided with a supporting plate for supporting the fixed structure (15c), the fixed structure is provided with a fixed plate which is opposite to the supporting plate (13c), the projection is arranged on the supporting plate (15c) and the groove is arranged on the fixed plate (13c), and the projection and the fixed plate are connected in a detachable manner (see gap and movement between 13c and 15c which would allow for detachment); wherein: the fixed plate is arranged above the supporting plate (Figures 5-7: 13c is above 15c), the supporting plate protrudes upwards to form the projection with the outer spherical surface (15c), and the fixed plate is concave upwards to form the groove with the inner spherical surface (13c); wherein: the fixed structure is provided with an accommodation space (10, 13c), and the driving device is arranged in the accommodation space and is fixedly connected with the fixed structure (8); wherein: the fixed structure further comprises a mounting plate (unlabeled bottom structure of 3) and a supporting piece (10), two ends of the supporting piece are respectively connected with the mounting plate and the fixed plate (top and bottom of 10), the mounting plate and the 
Regarding claims 10-12, 14, Lee further discloses a damping piece, wherein: one end of the damping piece is fixedly connected with the mounting plate, and another end of the damping piece is connected with the supporting structure (10, 43c); wherein: the cambered surfaces of the supporting portion and the matching portion are both spherical surfaces, and the spherical surface of the supporting portion and the spherical surface of the matching portion cooperate with each other (13c, 15c); wherein: the cambered surface of the projection is an outer spherical surface, the inner wall of the groove is an inner spherical surface, and the outer spherical surface of the projection is in match with the inner spherical surface of the groove to provide a supporting force vertical to the spherical surface for the fixed structure (13c, 15c, note the downward direction of gravity); wherein: an upper end of the damping piece is fixedly connected with the mounting plate, and a lower end of the damping piece is fixedly connected with the supporting plate (upper portion of 10, and 43c or 43c in combination with side wall of 13c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711